Exhibit 10.35

 

CYPRESS BANK

OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

 

ARTICLE I

 

Definitions

 

As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:

 

(a) “Bank” shall mean “Cypress Bank,” a Florida corporation.

 

(b) “Board” or “Board of Directors” shall mean the board of directors of the
Bank.

 

(c) “Change of Control” shall be deemed to have occurred if an entity or person
(including a “Group”) as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, becomes the beneficial owner (as defined in Rule 13d-3 promulgated
thereunder) of Bank Stock having 50% or more of the total number of votes that
may be cast for the election of directors of the Bank (excluding any transaction
which results in the formation for the Bank of a bank holding company owned by
substantially all of the former shareholders of the Bank).

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended, unless
otherwise specifically provided herein.

 

(e) “Employee” shall mean any individual who is employed with the Bank as an
officer or employee.

 

(f) “Incentive Stock Option” shall have the meaning given to it by Section 422
of the Code.

 

(g) “Nonemployee Director” shall mean a member of the Board who is not an
Employee.

 

(h) “Nonstatutory Stock Option” shall mean any Option granted by the Bank
pursuant to this Plan which is not an Incentive Stock Option.

 

(i) “Option” shall mean an option to purchase Stock granted by the Bank pursuant
to the provisions of this Plan.

 

(j) “Option Price” shall mean the purchase price of each share of Stock subject
to Option, as defined in Section 5.2 hereof.



--------------------------------------------------------------------------------

(k) “Optionee” shall mean an Employee who has received an Option granted by the
Bank hereunder.

 

(l) “Plan” shall mean this Cypress Bank Officers’ and Employees’ Stock Option
Plan.

 

(m) “Service” shall mean the tenure of an individual as an Employee of the Bank.

 

(n) “Stock” shall mean the common stock of the Bank, par value $5.00 per share,
or, in the event that the outstanding shares of Stock are hereafter changed into
or exchanged for shares of a different class of stock or securities of the Bank
or some other corporation, such other stock or securities.

 

(o) “Stock Option Agreement” shall mean the agreement between the Bank and the
Optionee under which the Optionee may purchase Stock pursuant to the Plan.

 

(p) “Stock Option Committee” shall mean such Board committee as may be
designated by the Board to administer the Plan; provided, however, that such
committee shall be comprised solely of not less than two Nonemployee Directors,
each of whom qualifies as a “Non-Employee Director” (as such term is used in
Rule 16b-3 under the Securities Exchange Act of 1934, as amended).

 

ARTICLE II

 

The Plan

 

2.1 Name. This plan shall be known as the “Cypress Bank Officers’ and Employees’
Stock Option Plan.”

 

2.2 Purpose. The purpose of the Plan is to advance the interests of the Bank and
its shareholders by affording to the Employees of the Bank an opportunity to
acquire or increase their proprietary interest in the Bank by the grant of
Options to such Employees under the terms set forth herein. By thus encouraging
such Employees to become owners of Stock of the Bank, the Bank seeks to
motivate, retain, and attract those highly competent individuals upon whose
judgment, initiative, leadership, and continued efforts the success of the Bank
in large measure depends.

 

2.3 Effective Date. The Plan shall become effective on the later of the approval
of this Plan by (i) the Florida Department of Banking and Finance, or (ii) by
the holders of a majority of the outstanding shares of Stock.

 

2.4 Participants. Only Employees of the Bank shall be eligible to receive
Options under the Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE III

 

Plan Administration

 

3.1 Stock Option Committee. This Plan shall be administered by the Stock Option
Committee.

 

3.2 Power of the Stock Option Committee. The Stock Option Committee shall have
full authority and discretion: (a) except with respect to Options covering the
Employees and the shares of Stock specified on Exhibit A attached hereto, to
determine, consistent with the provisions of this Plan, which of the Employees
will be granted Options to purchase any shares of Stock which may be issued and
sold hereunder as provided in Section 4.1 hereof to the extent such shares are
not covered by the Options to be granted to the Employees specified on Exhibit A
attached hereto, the times at which Options shall be granted, and the number of
shares of Stock covered by each Option; (b) to determine whether the Options
granted pursuant to this Plan shall be Incentive Stock Options or Nonstatutory
Stock Options; (c) to construe and interpret the Plan; (d) to determine the
terms and provisions of each respective Stock Option Agreement, which need not
be identical; and (e) to make all other determinations and take all other
actions deemed necessary or advisable for the proper administration of the Plan.
All such actions and determinations shall be conclusively binding upon all
persons for all purposes. Unless otherwise indicated by the Stock Option
Committee, Options granted pursuant to this Plan shall be Incentive Stock
Options.

 

ARTICLE IV

 

Shares of Stock Subject to Plan

 

4.1 Limitations. Subject to adjustment pursuant to the provisions of Section 4.3
hereof, the number of shares of Stock which may be issued and sold hereunder
pursuant to Stock Option Agreements shall not exceed seventy-six thousand eight
hundred (76,800) shares. Of the seventy-six thousand eight hundred (76,800)
shares of Stock which may be issued and sold hereunder pursuant to Stock Option
Agreements as provided in the foregoing sentence, forty-six thousand two hundred
shares (46,200) shares shall be covered by the Options specified on Exhibit A
attached hereto, which Options shall be Incentive Stock Options, and shall be
granted to the Employees (and, as to each such Employee, shall cover the number
of shares of Stock) specified on Exhibit A attached hereto on the Effective
Date. Shares issued pursuant to the exercise of Options shall be solely
authorized and unissued shares.

 

4.2 Options Granted Under Plan. Shares of Stock with respect to which an Option
granted hereunder shall have been exercised shall not again be available for
Option hereunder. If Options granted hereunder shall terminate for any reason
without being wholly exercised, then the Stock Option Committee shall have the
discretion to grant new Options to Optionees hereunder covering the number of
shares to which such terminated Options related.

 

3



--------------------------------------------------------------------------------

4.3 Stock Adjustments; Mergers and Combinations. Notwithstanding any other
provision in this Plan, if the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Bank or of any other corporation by reason of any
merger, sale of stock, consolidation, liquidation, recapitalization,
reclassification, stock split up, combination of shares, or stock dividend, the
total number of shares set forth in Section 4.1 shall be proportionately and
appropriately adjusted by the Stock Option Committee. If the Bank continues in
existence, the number and kind of shares that are subject to any Option and the
Option Price per share shall be proportionately and appropriately adjusted
without any change in the aggregate price to be paid therefor upon exercise of
the Option. If the Bank will not remain in existence or a majority of its stock
will be purchased or acquired by a single purchaser or group of purchasers
acting together, then the Stock Option Committee may (i) declare that all
Options shall terminate 30 days after the Stock Option Committee gives written
notice to all Optionees of their immediate right to exercise all Options then
outstanding (without regard to limitations on exercise otherwise contained in
the Options), or (ii) notify all Optionees that all Options granted under the
Plan shall apply with appropriate adjustments as determined by the Stock Option
Committee to the securities of the successor corporation to which holders of the
numbers of shares subject to such Options would have been entitled, or (iii)
some combination of aspects of (i) and (ii). The determination by the Stock
Option Committee as to the terms of any of the foregoing adjustments shall be
conclusive and binding.

 

4.4 Acceleration of Option Exercise. Subject to Section 4.3, upon dissolution or
liquidation of the Bank, any merger or combination in which the Bank is not a
surviving corporation, or sale of substantially all of the assets of the Bank is
involved, or upon any Change of Control, the Optionee shall have the right to
exercise his Option thereafter in whole or in part notwithstanding the
provisions of Section 5.3 hereof, to the extent that it shall not have been
exercised.

 

ARTICLE V

 

Options

 

5.1 Option Grant and Agreement. Each Option granted hereunder shall be evidenced
by minutes of a meeting of the Stock Option Committee authorizing the same and
by a written Stock Option Agreement dated as of the date of grant and executed
by the Bank and the Optionee, which Stock Option Agreement shall set forth such
terms and conditions as may be determined by the Stock Option Committee to be
consistent with the Plan and shall indicate whether the Option that it evidences
is intended to be an Incentive Stock Option or a Nonstatutory Stock Option;
provided, however, that the Options to be granted to the Employees (and, as to
each such Employee, to cover the number of shares of Stock) specified on Exhibit
A attached hereto shall not be required to be evidenced by minutes of a meeting
of the Stock Option Committee authorizing the same.

 

5.2 Option Price. Subject to adjustment pursuant to the provisions of Section
4.3 hereof, the Option Price of each share of Stock subject to Option shall be
the greater of Ten and 00/100 Dollars ($10.00) or the fair market value of the
Stock on the date of grant. The Option

 

4



--------------------------------------------------------------------------------

Price of the Options set forth on Exhibit A shall be Ten and 00/100 Dollars
($10.00). If the Stock is publicly held and actively traded in an established
market on the date of grant, then the fair market value of the Stock on the date
of grant shall be determined by the Board of Directors by any reasonable method
using market quotations. If the Stock is not publicly held and actively traded
in an established market on the date of grant, then the fair market value of the
Stock on the date of grant shall be determined in good faith by the Board of
Directors using any reasonable method (and the book value of such shares may be
substituted for the fair market value). Notwithstanding the foregoing, at no
time shall the exercise price be less than the fair market value of the shares
on the date the Option is granted or the par value thereof as determined by the
Board of Directors.

 

5.3 Option Exercise. Options may be exercised in whole or in part from time to
time with respect to whole shares only, within the period permitted for the
exercise thereof. Each Option shall become exercisable in the following manner:

 

  (a) During the first three years after the date of grant of such Option, no
portion of the Option shall be exercisable;

 

  (b) During the fourth year after the date of grant of such Option, such Option
shall be exercisable only to the extent of forty percent (40%) of the shares
covered by such Option;

 

  (c) During the fifth year after the date of grant of such Option, such Option
shall be exercisable only to the extent of sixty percent (60%) of the shares
covered by such Option;

 

  (d) During the sixth year after the date of grant of such Option, such Option
shall be exercisable only to the extent of ninety percent (90%) of the shares
covered by such Option;

 

  (d) During the seventh year after the date of grant of such Option, such
Option shall be exercisable only to the extent of ninety-five percent (95%) of
the shares covered by such Option; and

 

  (e) During the eighth and each succeeding year after the date of grant of such
Option, such Option shall be exercisable as to all shares covered by such
Option.

 

Notwithstanding any other provision in this Plan, no option granted under the
Plan may be exercised more than ten (10) years after the date on which it is
granted. Options shall be exercised by: (i) written notice of intent to exercise
the Option with respect to a specific number of shares of Stock which is
delivered by hand delivery or registered or certified mail, return receipt
requested, to the Bank at its principal office; and (ii) payment in full (by a
check or money order payable to “Cypress Bank”) to the Bank at such office of
the amount of the Option Price for the number of shares of Stock with respect to
which the Option is then being exercised. In addition to and at the time of
payment of the Option Price, the Optionee shall pay to the Bank

 

5



--------------------------------------------------------------------------------

in cash the full amount of all federal, state, and local withholding or other
employment taxes, if any, applicable to the taxable income of the Optionee
resulting from such exercise, and any sales, transfer, or similar taxes imposed
with respect to the issuance or transfer of shares of Stock in connection with
such exercise.

 

5.4 Nontransferability of Option. No Option shall be transferred by an Optionee
otherwise than by will or the laws of descent and distribution. During the
lifetime of an Optionee, the Option shall be exercisable only by him or by his
legal guardian or personal representative.

 

5.5 Effect of Death, Disability, Retirement, or Other Termination of Service.

 

  (a) If an Optionee’s Service with the Bank shall be terminated for “cause,” as
defined in Section 5.5(b) hereof, then no Options held by such Optionee, which
are unexercised in whole or in part, may be exercised on or after the date on
which such Optionee is first notified in writing by the Bank of such termination
for cause.

 

  (b) For purposes of this Section 5.5, termination for “cause” shall mean
termination for the Optionee’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, violation of any
law, rule, or regulation (other than traffic violations or similar offenses),
violation of any agreement or order with any bank regulatory agency, or failure
by the Optionee to perform his stated duties.

 

  (c) If an Optionee’s Service with the Bank shall be terminated for any reason
other than for cause (as defined in Section 5.5(b) hereof) and other than the
retirement at age sixty-five (65) or the disability (as defined in Section
5.5(e) hereof) or death of the Optionee, then the Optionee shall have the right
to exercise the Optionee’s Options for ninety (90) days after the date of such
termination, but only to the extent that such Options were exercisable at the
date of such termination.

 

  (d) If an Optionee’s Service with the Bank shall be terminated by reason of
retirement at age sixty-five (65) or the death or disability (as defined in
Section 5.5(e) hereof) of the Optionee, then the Optionee or personal
representative or administrator of the estate of the Optionee or the person or
persons to whom an Option granted hereunder shall have been validly transferred
by the personal representative or administrator pursuant to the Optionee’s will
or the laws of descent and distribution, as the case may be, shall have the
right to exercise the Optionee’s Options for one year after the date of such
termination, but only to the extent that such Options were exercisable at the
date of such termination.

 

6



--------------------------------------------------------------------------------

  (e) For purposes of this Section 5.5, the terms “disability” and “disabled”
shall have the meaning set forth in the principal disability insurance policy or
similar program then maintained by the Bank on behalf of its employees or, if no
such policy or program is then in existence, the meaning then used by the United
States Government in determining persons eligible to receive disability payments
under the social security system of the United States.

 

  (f) No transfer of an Option by the Optionee by will or by the laws of descent
and distribution shall be effective to bind the Bank unless the Bank shall have
been furnished with written notice thereof and an authenticated copy of the will
and/or such other evidence as the Bank may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of such Option.

 

5.6 Rights as Shareholder. An Optionee or a transferee of an Option shall have
no rights as a shareholder with respect to any shares of Stock subject to such
Option prior to the purchase of such shares by exercise of such Option as
provided herein.

 

5.7 Investment Intent. Upon or prior to the exercise of all or any portion of an
Option, the Optionee shall furnish to the Bank in writing such information or
assurances as, in the Bank’s opinion, may be necessary to enable it to comply
fully with the Securities Act of 1933, as amended, and the rules and regulations
thereunder and any other applicable statutes, rules, and regulations. Without
limiting the foregoing, if a registration statement is not in effect under the
Securities Act of 1933, as amended, with respect to the shares of Stock to be
issued upon exercise of an Option, the Bank shall have the right to require, as
a condition to the exercise of such Option, that the Optionee represent to the
Bank in writing that the shares to be received upon exercise of such Option will
be acquired by the Optionee for investment and not with a view to distribution
and that the Optionee agree, in writing, that such shares will not be disposed
of except pursuant to an effective registration statement, unless the Bank shall
have received an opinion of counsel reasonably acceptable to it to the effect
that such disposition is exempt from the registration requirements of the
Securities Act of 1933, as amended. The Bank shall have the right to endorse on
certificates representing shares of Stock issued upon exercise of an Option such
legends referring to the foregoing representations and restrictions or any other
applicable restrictions on resale or disposition as the Bank, in its discretion,
shall deem appropriate.

 

ARTICLE VI

 

Incentive Stock Options

 

6.1 Requirements. All Incentive Stock Options granted pursuant to the terms of
this Plan shall be subject to the additional limitations and restrictions as set
forth in the Code and in this Article VI. Any Option granted pursuant to this
Plan which does not fulfill all of the provisions of this Article VI shall not
be an Incentive Stock Option and thus shall be a Nonstatutory Stock Option.

 

7



--------------------------------------------------------------------------------

6.2 Grant Period. All Incentive Stock Options granted hereunder must be granted
within ten (10) years from the earlier of: (a) the date the Plan is adopted by
the Board; or (b) the date the Plan is approved by the shareholders of the Bank.

 

6.3 Eligibility. The Stock Option Committee shall determine which Employees
shall receive Incentive Stock Options. No member of the Stock Option Committee
is eligible to receive Incentive Stock Options. Incentive Stock Options may not
be granted to any Employee who, at the time the Incentive Stock Option is
granted, owns stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Bank unless: (a) such Incentive
Stock Option by its terms is not exercisable after the expiration of five (5)
years from the date of its grant; and (b) the Option Price of the shares covered
by such Incentive Stock Option is not less than one hundred and ten percent
(110%) of the fair market value of such shares on the date that such Incentive
Stock Option is granted.

 

6.4 Special Rule Regarding Exercisability. If, for any reason, any Option
granted hereunder which is intended to be an Incentive Stock Option shall exceed
the limitation on exercisability contained in the Code at any time, such Options
shall nevertheless be exercisable, but: (a) any exercise of such Option shall be
deemed to be an exercise of an Incentive Stock Option first until the portion of
such Option qualifying as an Incentive Stock Option shall have been exercised in
full; and (b) the portion of such Option in excess of the foregoing limitation
on exercisability shall be deemed to be a Nonstatutory Stock Option.

 

ARTICLE VII

 

Nonstatutory Stock Options

 

The Stock Option Committee may grant Nonstatutory Stock Options under this Plan.
Such Nonstatutory Stock Options must fulfill all of the requirements of all
provisions of this Plan except for those contained in Article VI hereof. Subject
to the approval and acceptance of the Stock Option Committee, any Employee who
is granted a Nonstatutory Stock Option pursuant to this Plan shall be entitled
to elect to surrender all or any part of such Nonstatutory Stock Option to the
Bank and receive, in exchange, an Incentive Stock Option covering the same
number of shares as those with respect to which the Nonstatutory Stock Option
was surrendered. Any such election shall be valid and effective only upon its
approval and acceptance by the Stock Option Committee.

 

ARTICLE VIII

 

Stock Certificates

 

The Bank shall not be required to issue or deliver any certificate for shares of
Stock purchased upon the exercise of any Option granted hereunder or of any
portion thereof, prior to fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which the
Stock is then listed, if any;

 

8



--------------------------------------------------------------------------------

(b) The completion of any registration or other qualification of such shares
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory agency,
which the Bank shall in its sole discretion determine to be necessary or
advisable;

 

(c) The obtaining of any approval or other clearance from any federal or state
governmental agency which the Bank shall in its sole discretion determine to be
necessary or advisable; and

 

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Bank from time to time may establish for reasons of administrative
convenience.

 

ARTICLE IX

 

Termination, Amendment, and Modification of Plan

 

The Board may at any time terminate, and may at any time and from time to time
and in any respect amend or modify, the Plan; provided, however, that no such
action of the Board without approval of the shareholders of the Bank may
increase the total number of shares of Stock subject to the Plan except as
contemplated in Section 4.3 hereof or alter the class of persons eligible to
receive Options under the Plan, and provided further that no termination,
amendment, or modification of the Plan shall without the written consent of the
Optionee of such Option adversely affect the rights of the Optionee with respect
to an Option or the unexercised portion thereof.

 

Notwithstanding any other provision of this Plan, the Bank’s primary federal
bank regulator shall at any time have the right to direct the Bank to require
Optionees to exercise their Options or forfeit their Options if the Bank’s
capital falls below the minimum requirements, as determined by such federal bank
regulator.

 

ARTICLE X

 

Miscellaneous

 

10.1 Service. Nothing in the Plan or in any Option granted hereunder or in any
Stock Option Agreement relating thereto shall confer upon any Employee the right
to continue in the Service of the Bank.

 

10.2 Other Compensation Plans. The adoption of the Plan shall not affect any
other stock option or incentive or other compensation plans in effect for the
Bank, nor shall the Plan preclude the Bank from establishing any other forms of
incentive or other compensation for directors, officers, or employees of the
Bank.

 

9



--------------------------------------------------------------------------------

10.3 Plan Binding on Successors. The Plan shall be binding upon the successors
and assigns of the Bank.

 

10.4 Singular, Plural; Gender. Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.

 

10.5 Applicable Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Florida.

 

10.6 Headings, etc., No Part of Plan. Headings of Articles and Sections hereof
are inserted for convenience and reference; they constitute no part of the Plan.

 

10.7 Severability. If any provision or provisions of this Plan shall be held to
be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

IN WITNESS WHEREOF, the undersigned President and Chief Executive Officer of the
Bank has signed this Plan for and on behalf of the Bank.

 

/s/ Bruce E. Page

--------------------------------------------------------------------------------

Bruce E. Page

President and Chief Executive Officer

Dated: May 18, 1999

 

 

10



--------------------------------------------------------------------------------

EXHIBIT A

TO

CYPRESS BANK

OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

 

Name of Employee

--------------------------------------------------------------------------------

  

Number of Shares

Covered by Options

Granted

to the Employee

--------------------------------------------------------------------------------

  

Option

Price

--------------------------------------------------------------------------------

Bruce E. Page

   20,600    $ 10.00

Robert Schackley

   5,000    $ 10.00

James E. Weite

   20,600    $ 10.00

Total

   46,200            

--------------------------------------------------------------------------------

      

 



--------------------------------------------------------------------------------

ASSUMPTION OF OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

 

THIS ASSUMPTION OF STOCK OPTION PLAN (the “Assumption”) is made as of the 1st
day of June, 2003.

 

WITNESSETH THAT:

 

WHEREAS, Cypress Bank (the “Bank”) and Cypress Bankshares, Inc. (“Bankshares”)
entered into an Agreement and Plan of Share Exchange (the “Agreement”) pursuant
to which the Bank has been reorganized as a wholly-owned subsidiary of
Bankshares through a share exchange transaction (the “Share Exchange”); and

 

WHEREAS, the Bank has in effect an Officers’ and Employees’ Stock Option Plan,
as amended (the “Plan”); and

 

WHEREAS, Bankshares and the Bank desire to set forth in this Assumption the
assumption by Bankshares of the Plan and the options issued thereunder
(“Options”).

 

NOW, THEREFORE, the parties agree as follows:

 

1. Adoption of Recitals. The parties confirm that the foregoing recitals are
true and accurate as of the date hereof and are reflective of the intent of the
parties.

 

2. Assumption of Plan and Options. Effective June 1, 2003, Bankshares shall
assume the Plan and the Options, and the obligations of the Bank in connection
with the Plan and said Options, as if an original party thereto.

 

3. Additional Instruments. Bankshares and the Bank agree to provide from time to
time any additional documents, agreements, instruments or writings that may be
deemed necessary or appropriate by either party to evidence the assumption by
Bankshares of the Plan and the Options.

 

IN WITNESS WHEREOF, Bankshares and the Bank have caused this Assumption to be
duly executed all as of the date first above written.

 

CYPRESS BANKSHARES, INC.

 

CYPRESS BANK

By:

 

/s/ Bruce E. Page

--------------------------------------------------------------------------------

 

By:

 

/s/ Bruce E. Page

--------------------------------------------------------------------------------

   

Bruce E. Page

     

Bruce E. Page

   

Chief Executive Officer

     

Chief Executive Officer

By:

 

/s/ James E. Weite, Jr.

--------------------------------------------------------------------------------

 

By:

 

/s/ James E. Weite, Jr.

--------------------------------------------------------------------------------

   

James E. Weite, Jr.

     

James E. Weite, Jr.

   

President

     

President